—Appeal by the People from an order of the Supreme Court, Kangs County (Barros, J.), dated January 14, 1999, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
Ordered that the order is reversed, on the law, the defendant’s motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
The Supreme Court dismissed the indictment upon a finding that the People were not ready for trial within six months of commencement of the action.
The Supreme Court improperly charged the prosecution with 33 days of prereadiness delay between August 7, 1998, and September 9, 1998. On August 7, 1998, the defense counsel stated that he would be on vacation for three weeks during the above period (see, e.g., People v Brown, 207 AD2d 556, 557; People v Gerstel, 134 AD2d 281, 282), and he thereafter actively participated in the choice of a date for the adjournment (see, e.g., People v Acosta, 249 AD2d 161; People v Matthews, 227 AD2d 313, 314; People v Goodwin, 209 AD2d 228; see also, People v Smith, 82 NY2d 676). When these 33 days are subtracted from the 184 days charged to the People by the Supreme Court, the People were ready for trial within the six-month period provided by CPL 30.30 (1) (a). Ritter, J. P., Altman, Krausman and Goldstein, JJ., concur.